DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment of 12/15/2020 has been entered and fully considered by the examiner
Claims 1, 2, 6, 8, 9, 14, 16, and 18 have been amended. Claim 13 has been canceled. Claims 1-12 and 14-18 are currently pending in the application with claims 1 and 9 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 9, claim recites “a storage facility” (line 13) and “a storage medium”(line 7). It is entirely unclear as to whether they are referring to the same object 
	Claims 10-12, and 14-18 depend upon indefinite claim 9 and are therefore considered to be indefinite as well due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (Pub. No. US 2015/0313565) hereinafter “Matsuda”.
Regarding claim 1, Matsuda discloses a method for providing corrected x-ray images of a recording object [the method of Matsuda; see abstract], the method comprising: 
providing a first x-ray image recorded prior to introducing a contrast agent into the recording object [see [0076] the first image is the image taken of a phantom prior to imaging the patient (i.e. prior to introducing the contrast agent)] and a second x-ray image of the recording object recorded after introducing the contrast agent [see [0023] and [0089] discloses imaging the patient which may have been introduced to a contrast agent]; and 
applying a ring correction for eliminating ring artifacts to the first x-ray image [see [0076]; the ring correction data is applied to the image] and the second x-ray image in each case, wherein with the ring correction of the first x-ray image, a ring image that contains artifact data extracted from the first x-ray image is obtained and stored [see [0076]; the correction data is generated and stored]; and
 using the ring image obtained with the ring correction of the first x-ray image for the ring correction of the second x-ray image. [see [0099]; the correction data acquired previously are applied to the current x-ray image] 
Regarding claims 2, 10, and 11, recording the second x-ray image of the recording object after introducing the contrast agent comprises recording the second x-ray image while the contrast agent is at least partially inside the recording object.[when the recording happens after injection of the bolus to the body, it also happens after the contrast agent is at least partially inside the body]
Regarding claims 4, 13, and 14, Matsuda further discloses that providing the first x-ray image and the second x-ray image comprises recording the first x-ray image and the second x-ray image using an x-ray device in a temporal interval of at most 30 minutes. [see [0102]-[0103] disclosing that between the acquisition of emergency data (i.e. the first image) and the radiography of the patient (i.e. second image) is 30 minutes]
claim 9, an x-ray system [x-ray system of Matsuda; see abstract] comprising: 
an x-ray device [see [0017] of Matsuda]; and 
an evaluation facility[see [0017] of Matsuda], 
wherein the x-ray device comprises a radiation source and a detector[see [0017] of Matsuda], and the evaluation facility for receiving x-ray images detected by the detector is connected to the detector, wherein the evaluation facility comprises a processor and a storage medium storing instructions executable by the processor to provide corrected x-ray images [see abstract of Matsuda], the instructions comprising: applying, in each case, a ring correction for eliminating ring artifacts to a first x-ray image [see [0076] the first image is the image taken of a phantom prior to imaging the patient (i.e. prior to introducing the contrast agent)] and a second x-ray image received by the evaluation facility[see [0023] and [0089] discloses imaging the patient which may have been introduced to a contrast agent]; with the ring correction of the first x-ray image, obtaining a ring image that contains artifact data extracted from the first x-ray image and storing the ring image in a storage facility[see [0076]; the correction data is generated and stored]; and for ring correction of the second x-ray image, calling up from the storage facility and using the ring image obtained with the ring correction of the first x-ray image[see [0076]; the correction data is generated and stored];



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (Pub. No. US 2015/0313565) hereinafter “Matsuda”.
claims 5 and 15, even though Matsuda discloses that the first and the second x-ray images are at most separated by 30 minutes. Matsuda does not expressly discloses that the first x-ray image and the second x-ray image are recorded using the x-ray device in a temporal interval of at most 15 minutes.  
since the separation time is a predictable and well-understood variable that can be controlled with its effects known and well understood 
Therefore, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the temporal interval of 30 minutes between the first and second x-ray image of Matsuda further and make it at most 15 minutes instead in order to avoid missing the arrival of the contrast agent to the area.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3, 6, 7, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (Pub. No. US 2015/0313565) hereinafter “Matsuda” in view of Ohishi et al. (U.S. Pub. No. 2010/0208969) hereinafter “Ohishi”.
Regarding claims 3 and 12, Matsuda discloses the ring correction as disclosed in the rejection of claim 1.
Matsuda does not disclose that ring correction comprises subtracting the ring image from the second x-ray image.
Ohishi, further discloses applying the ring correction to the second x-ray image comprises subtracting the ring image from the second x-ray image.[see [0060] and [0080] and FIG. 3 disclosing that removal of the ring artifacts includes subtraction of the ring correction image from the imaged scan]  
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the ring correction method of Matsuda and correct the second x-ray image by subtracting the ring image from the second x-ray image according to the teachings of Ohishi in order to remove the ring noise from the image completely.
Regarding claims 6 and 16, Matsuda disclose multiple x-ray images as disclosed in the rejection of claim 1.
 Matsuda does not disclose multiple x-ray images representing sectional images.
Ohishi, further discloses that multiple first x-ray images representing a sectional image of the recording object, and second x-ray images are recorded by an x-ray device in each case, and wherein in each case, the ring image of one of the multiple first x-ray images is used for the ring correction of a corresponding second x-ray image that represents the same sectional image in each case.  [see [0046] [0049] and [0051]-[0052]of Ohishi]
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the first image of Matsuda and take multiple x-ray images representing a sectional image of the object and second x-ray images be recorded, and for each case, the ring image of the first x-ray images would be used for ring correction of a corresponding second x-ray image that represents the same section in each case according to the teachings of Ohishi in order to properly subtract corresponding ring functions of each direction from corresponding image and increase the accuracy of ring correction.
claims 7 and 17, Matsuda  discloses first and second x-ray images.
Matsuda however, does not disclose multiple first and second x-ray images. 
Ohishi further discloses that the multiple first x-ray images are combined to form a first three-dimensional x-ray image, and the multiple second x-ray images are combined to form a second three-dimensional x-ray image.  [see [0058]-[0059] and claims 9 and 10 of Ohishi].
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the x-ray imaging and ring artifact reduction method of Matsuda further and create multiple first and second x-ray images and combine each group to form first and second three-dimensional images according to the teachings of Ohishi in order to create a realistic 3D image of the object ring free.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (Pub. No. US 2015/0313565) hereinafter “Matsuda” in view of Goto et al. (US. Pub. No. 2018/0350113) hereinafter “Goto”
Regarding claims 8 and 18, Matsuda discloses the method of providing corrected x-ray images according to claim 1.
Matsuda, however, does not expressly disclose that recording object comprises a biological tissue, and taking a series of threshold values for segmenting.
Goto, further discloses that the recording object comprises a biological tissue, wherein in order to obtain the ring image of the first x-ray image, a series of a first threshold value for segmenting bone tissue and metallic elements, of a radial median filter, of a second threshold value filter, and of a median filter functioning in the [see [0077]-[0083], [0095], and [0203] of Goto] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Matsuda further and make the recording object comprise of a biological tissue and to obtain the ring image, a series of a first threshold value for segmenting bone and metallic elements, of a radial median filter, of a second threshold value filter and of a median filter in circumferential direction is applied according to the teachings of Goto in order to generate a more accurate ring image and increase the accuracy of ring reduction.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant has argued that Matsuda corrects for artifacts by imaging a phantom first and then correcting artifact and imaging the patient next while the claim requires both the first and second images be taken of the same object. 
In response, the examiner notes the claim language specifically recites: “providing a first x-ray image recording prior to introducing a contrast agent into the recording medium and second x-ray image of the recording medium after introducing the contrast agent”. This limitation does NOT require that the first image be taken of “the recording medium”. It only requires that the first image be taken prior to introducing the contrast agent into the recording medium. Therefore, the language of the claim does not .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-4 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793